Citation Nr: 1614007	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  01-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for service-connected Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to October 1999.

This matter came before the Board of Veterans' Appeal (Board) on appeal from a May 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of the proceeding is associated with the electronic claims file.

In an October 2012 decision, the Board increased the Veteran's initial disability rating for Crohn's disease from 30 percent to 60 percent.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in July 2015, the Court vacated and remanded the Board's decision denying an initial evaluation in excess of 60 percent for Crohn's disease.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To schedule the Veteran for a new VA examination and seek an opinion regarding the severity of the Veteran's Crohn's disease throughout the appeal period.

The Veteran's Crohn's disease is rated by analogy under Diagnostic Code (DC) 7323.  Pursuant to this Code, a 60 percent evaluation is assigned for severe ulcerative colitis with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent evaluation is assigned for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.

In an October 2012 decision, the Board determined that during the appeal period the Veteran's Crohn's disease was "variously described as moderate to severe, active, stable, or in clinical remission, and manifested by a scarred ileocecal valve, abnormal terminal ileum with evidence of inflammation and ulceration, intermittent to chronic abdominal pain, frequent bowel movements (i.e., three to eight times daily) with diarrhea, loose stools with occasional blood, constipation, lower quadrant tenderness, flatulence, cramping, and bloating, appetite changes and diet modification, weight loss and an inability to gain weight, fatigue and lack of energy, dehydration, weekly to monthly flare-ups which occasionally resulted in confinement to bed for three to four days, weakness, chills, fever, sweats, daily use of prescribed medications, immune-suppressants, corticosteroids, and/or supplements, and employment limitations with lost income."  The Board also determined that the Veteran Crohn's disease had not resulted in pronounced symptoms, to include marked malnutrition, anemia and general debility, or with serious complication such as liver abscess as necessitated to award a 100 percent disability rating.

The Board explained that the totality of the evidence had been considered in the decision to increase the Veteran's rating from 30 percent to 60 percent, to include consideration of the Veteran's statements, which the Board found credible, competent and probative, as well as the objective medical evidence of record which reflected "a waxing and waning course with respect to the Veteran's service-connected Crohn's disease."  The Board found that the objective evidence of record did not show marked malnutrition, anemia and general debility.  The Veteran was not described as being markedly malnourished, nor did he allege that level of malnourishment during the appeal period and various records explicitly found no evidence of malnutrition and/or anemia despite the Veteran's contentions that he had both.

The Veteran appealed to the Court alleging his belief that he is entitled to a 100 percent rating for the duration of the appeal period.  In support of this, he stated that Crohn's was a "chronic and lifelong condition" and that he had constant flare-ups signifying that Crohn's was in an active stage.  He stressed that it occurred in only 1-2% of the population.  He noted frequent bowel movements, cramps, pain, chills, inflammation, low testosterone, fevers and having to take 20 to 30 pills per day.  In a response to the Appellee's Brief, the Veteran averred that his long list of exhibits supported his claim and that there is "no cure" for Crohn's disease.  As such, he repeated his belief that a 100 percent rating was warranted for the disease.  He submitted many exhibits that demonstrated he is taking numerous medications and had numerous colonoscopies, upper GI's, and small bowel examinations.  He argued that the frequency with which he needed the procedures supports his claim for an increased rating and that his symptoms had been pronounced and debilitating.

In a July 2015 Memorandum Decision, the Court determined that the Board had not provided adequate reasons and bases for why the appellant's malnutrition did not rise to the level of "marked", notwithstanding the lay evidence of record that the Board found competent, credible and probative.  In addition, the Court took issue with the Board's failure to discuss why objective evidence was necessary.  The Court remanded the matter so the Board could "reevaluate the appellant's disability ratings and clearly explain how it is applying the evidence to the criteria."

The Board finds that in October 2012, the Board did not, in fact, state that the Veteran was competent to opine as to whether he had marked malnutrition or anemia.  The determination of whether the Veteran suffers from marked malnutrition, anemia, and general debility, or serious complication such as liver abscess requires a level of medical expertise that the Veteran is not shown to possess. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Weight loss or inability to gain weight does not automatically indicate that the Veteran is malnourished.  In addition, anemia is a medically complex disease process that requires specialized blood testing to diagnose, and manifests even observable symptomatology that may overlap with other disorders.  See Dorland's Illustrated Medical Dictionary 78 (32nd ed. 2012) (defining anemia as a reduction below normal in the concentration of erythrocytes or hemoglobin in the blood, measured per mm (cubed) or by volume of packed red cells per 100mL of blood); see also 38 C.F.R. § 4.116, DC 7700 (rating criteria for anemia)
The Board acknowledges that the Veteran's symptoms may not completely match the delineated symptoms of DC 7323 and that the Veteran is rated under DC 7323 by analogy, as Crohn's disease is an unlisted condition in the list of diagnostic codes.  Where a particular disability for which the Veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In such a case, the disability is not expected to show all of the objective criteria of the analogous rating. See e.g. Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

Following consideration of the Board's October 2012 decision, the Court's July 2015 Memorandum Decision and the Veteran's statements in support of his appeal, the Board finds it appropriate to remand for a new examination for an examiner to review the treatment reports and other evidence and opine whether at the time of the examination or at any time during the appeal period, the Veteran did have marked malnutrition, anemia, general debility or serious complications of his Crohn's disease.  Such review and consideration will further assist the Board to provide strong reasons and bases as to whether or not the Veteran's condition more nearly approximates the criteria for the 100 percent schedular rating under DC 7323.

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA treatment records with the claims file.

2.  After records have been obtained to the extent available, schedule the Veteran for a VA examination to determine the severity throughout the appeal period of his service-connected Crohn's disease.

The Veteran's electronic claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

Specifically, the examiner is asked to review the claims file and the medical evidence and lay statements of record beginning in 1999 and determine the following:

A.  Has the Veteran's Crohn's disease at any time during the appeal period been manifested by pronounced impairment of health supported by examination findings such as marked malnutrition, anemia or general debility?

B.  Has the Veteran's Crohn's disease at any time during the appeal period been manifested by serious complications such as liver abscesses?

The examiner should provide a rationale for the opinions rendered. If the examiner is unable to provide a rationale, he or she should explain why.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




